Exhibit 10.13

 

FORM OF

RESTRICTED STOCK UNIT AGREEMENT (STOCK-SETTLED)

LAMB WESTON HOLDINGS, INC. 2016 STOCK PLAN

 

This Restricted Stock Unit Agreement, hereinafter referred to as the
“Agreement”, is made on the _____ day of __________, 20_____ between Lamb Weston
Holdings, Inc., a Delaware corporation (the “Company”), and the undersigned
Employee (the “Participant”).

 

1.        Award Grant.  The Company hereby grants Restricted Stock Units
("RSUs", and each such unit an “RSU”) to the Participant under the Lamb Weston
Holdings, Inc. 2016 Stock Plan (the “Plan”), as follows, effective as of
__________, 20_____ (the “Date of Grant”):

 

Participant:

 

 

Employee ID:

 

 

Number of RSUs:

 

 

Date of Grant:

 

 

Vesting Dates:

 

(“Vesting Date”)

 

Dividend Equivalents:  Dividend equivalents on the RSUs will not be paid or
accumulated.

 

The Company has caused this Agreement to be executed effective as of the date
first written above (the “Effective Date”). In the event of any conflict between
the terms of this Agreement and the terms of the Plan, the Plan shall
control.  Please read this Agreement and the Plan carefully. If you do not wish
to receive this award and/or you do not consent and agree to the terms and
conditions on which this award is offered, as set forth in this Agreement and
the Plan, then you must reject the award (1) online from the "Grant Information"
page on the Merrill Lynch Benefits Online website or (2) by contacting the
Merrill Lynch call center, in either case, no later than 11:59 p.m., Pacific
Time, on the ninetieth calendar day following the Effective Date, in which case
the award will be cancelled.  Your failure to notify the Company of your
rejection of the award by or before this deadline will constitute your
acceptance of the award and your agreement with all terms and conditions of the
award, as set forth in this Agreement and the Plan.

 

LAMB WESTON HOLDINGS, INC.

 

By:

 

 

Date:

 

 

 

 





--------------------------------------------------------------------------------

 



2.        Definitions.    Capitalized terms used herein without definition have
the meanings set forth in the Plan. The following terms shall have the
respective meanings set forth below:

 

(a)      “Continuous Employment” shall mean the absence of any interruption or
termination of employment with the Company and its Subsidiaries and the
performance of substantial services.  Continuous Employment shall not be
considered interrupted or terminated in the case of sick leave, short-term
disability (as defined in the Company’s sole discretion), military leave or any
other leave of absence approved by the Company unless and until there is a
Separation from Service (as defined in Section 2(e) below).

 

(b)       “Divestiture” means a permanent disposition to a person other than the
Company of a plant or other facility or property at which the Participant
performs a majority of the Participant’s services, whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.

 

(c)       “Early Retirement” means Separation from Service with the Company and
its Subsidiaries when the Participant (i) is at least age 55, and (ii) has at
least ten years of credited service with the Company and its Subsidiaries.

 

(d)       “Normal Retirement” shall mean a Separation from Service with the
Company and its Subsidiaries on or after attaining age 65.

 

(e)       “Separation from Service,”  “termination of employment” and similar
terms means the date that the Participant incurs a “separation from service”
within the meaning of Section 409A of the Code.  As used in connection with the
definition of “Separation from Service,” Company includes Lamb Weston Holdings,
Inc. and any other entity that with Lamb Weston Holdings, Inc. constitutes a
controlled group of corporations (as defined in Section 414(b) of the Code), or
a group of trades or businesses (whether or not incorporated) under common
control (as defined in Section 414(c) of the Code), substituting 25% for the 80%
ownership level for purposes of both Sections 414(b) and Section 414(c) of the
Code.

 

(f)       “Specified Employee” is as defined under Section 409A of the Code and
Treasury Regulation Section 1.409A-1(i).

 

(g)       “Successors” shall mean the beneficiaries, executors, administrators,
heirs, successors and assigns of a person.

 

3.        Vesting of RSUs. 

 

(a)       Normal Vesting.  Subject to the Plan and this Agreement, if the
Participant has been in Continuous Employment through the respective Vesting
Dates as set forth in Section 1, then the RSUs subject to such Vesting Dates
will become nonforfeitable (“Vest” or similar terms).

 

(b)       Termination of Employment.  If, prior to the respective Vesting Dates
set forth in Section 1, the Participant’s employment with the Company and its
Subsidaries shall terminate:

 

(i)  by reason of death, then all unvested RSUs evidenced by this Agreement
shall, to the extent such RSUs have not previously been forfeited, become 100%
Vested;

 

(ii) by reason of Normal Retirement occurring on or after the date that is 12
months after the Date of Grant, then all unvested RSUs evidenced by this
Agreement shall, to the extent such RSUs have not previously been forfeited,
become 100% Vested;





2

--------------------------------------------------------------------------------

 



 

(iii) by reason of Early Retirement or involuntary termination due to
disability, position elimination, reduction in force (each as defined in the
Company's sole discretion), or Divestiture, in each case, on or after the date
that is 12 months after the Date of Grant, the Participant will Vest in a pro
rata portion of the RSUs determined by multiplying the number of RSUs evidenced
by this Agreement, to the extent not previously Vested or forfeited, by a
fraction, the numerator of which is the total number of calendar days during
which the Participant was employed by the Company or a Subsidiary during the
period beginning on the Date of Grant and ending on the Separation from Service
and the denominator of which is the total number of calendar days beginning on
the Date of Grant and ending on the Final Vesting Date, rounded to the nearest
whole number of RSUs;

 

(iv) for Cause prior to the Final Vesting Date, then all RSUs, whether Vested or
unvested prior to the Final Vesting Date, shall be immediately forfeited without
further consideration to the Participant.

 

(c)       Accelerated Vesting in Connection with a Change of Control.

 

(i)   If a Change of Control occurs prior to the Final Vesting Date, and the
Participant has been in Continuous Employment between the Date of Grant and the
date of such Change of Control, then all unvested RSUs evidenced by this
Agreement shall become 100% Vested, except (A) to the extent such RSUs have
previously been forfeited, or (B) to the extent that a Replacement Award is
provided to the Participant to replace, continue or adjust the outstanding RSUs
(the “Replaced Award”).  If the Participant’s employment with the Company or a
Subsidiary (or any of its or their successors after the Change of Control) (as
applicable, the “Successor Company”) is terminated by the Participant for Good
Reason or by the Successor Company other than for Cause, in each case within a
period of two years after the Change of Control but prior to the Final Vesting
Date, to the extent that the Replacement Award has not previously been Vested or
forfeited, the Replacement Award will become 100% Vested (and become entitled to
settlement as specified in Section 4(b)(ii)).

 

(ii)  For purposes of this Agreement, a “Replacement Award” means an award (A)
of the same type (i.e., time-based restricted stock units) as the Replaced
Award, (B) that has a value at least equal to the value of the Replaced Award,
(C) that relates to publicly traded equity securities of the Successor Company
in the Change of Control (or another entity that is affiliated with the
Successor Company following the Change of Control), (D) the tax consequences of
which for such Participant under the Code, if the Participant is subject to U.S.
federal income tax under the Code, are not less favorable to the Participant
than the tax consequences of the Replaced Award, and (E) the other terms and
conditions of which are not less favorable to the Participant than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent change of control).  A Replacement Award





3

--------------------------------------------------------------------------------

 



may be granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or ceasing to be exempt from Section
409A of the Code.  Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the preceding two sentences are satisfied.  The
determination of whether the conditions of this Section 3(c)(ii) are satisfied
will be made in good faith by the Committee, as constituted immediately before
the Change of Control, in its sole discretion.

 

(iii) For purposes of this Agreement, “Cause” means: (A) the willful and
continued failure by the Participant to substantially perform the Participant’s
duties with the Successor Company (other than any such failure resulting from
termination by the Participant for Good Reason) after a demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Successor Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has failed
to resume substantial performance of the Participant’s duties on a continuous
basis within five days of receiving such demand; (B) the willful engaging by the
Participant in conduct which is demonstrably and materially injurious to the
Successor Company, monetarily or otherwise; or (C) the Participant’s conviction
of a felony or conviction of a misdemeanor which impairs the Participant’s
ability substantially to perform the Participant’s duties with the Successor
Company.  For the purposes of this definition, no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Successor
Company.

 

(iv) For purposes of this Agreement, “Good Reason” means: (A) any material
failure of the Successor Company to comply with and satisfy any of the terms of
any employment or change in control (or similar) agreement between the Successor
Company and the Participant pursuant to which the Participant provides services
to the Successor Company; (B) any significant involuntary reduction of the
authority, duties or responsibilities held by the Participant immediately prior
to the Change of Control (and, for the avoidance of doubt, involuntary removal
of the Participant from an officer position that the Participant holds
immediately prior to the Change of Control will not, by itself, constitute a
significant involuntary reduction of the authority, duties or responsibilities
held by the Participant immediately prior to the Change of Control); (C) any
material involuntary reduction in the aggregate remuneration of the Participant
as in effect immediately prior to the Change of Control; or (D) requiring the
Participant to become based at any office or location more than the minimum
number of miles required by the Code for the Participant to claim a moving
expense deduction, from the office or location at which the Participant was
based immediately prior to such Change of Control, except for travel reasonably
required in the performance of the Participant’s





4

--------------------------------------------------------------------------------

 



responsibilities; provided,  however, that no termination shall be deemed to be
for Good Reason unless (x) the Participant provides the Successor Company with
written notice setting forth the specific facts or circumstances constituting
Good Reason within ninety days after the initial existence of the occurrence of
such facts or circumstances, (y) the Successor Company fails to cure such facts
or circumstances within thirty days of its receipt of such written notice, and
(z) the Participant actually terminates employment within thirty (30) days
following the end of the Successor Company’s thirty-day cure period, if such
event or circumstance has not been cured.

 

(v) If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding RSUs which at the time of the Change
of Control are not subject to a "substantial risk of forfeiture" (within the
meaning of Section 409A of the Code) will be deemed to be Vested at the time of
such Change of Control (and such Vested RSUs shall be settled in accordance with
Section 4(b)(iii) below).

 

(d)       Forfeiture of RSUs.  Subject to Section 3(b)(iv), any RSUs that have
not Vested pursuant to Section 3(a),  Section 3(b), or Section 3(c) as of the
Final Vesting Date will be forfeited automatically and without further notice on
such date (or earlier if, and on such date that, the Participant ceases to be in
Continuous Employment prior to the Final Vesting Date for any reason other than
as described in Section 3(b) or Section 3(c)).

 

4.        Settlement of RSUs.

 

(a)       Normal.  Subject to Section 4(b), the Company will issue to the
Participant one share of Stock on the respective Vesting Date for each RSU that
is a Vested RSU on such Vesting Date to the extent the RSU has not previously
been Vested, forfeited or settled.

 

(b)       Other Settlement Events.  Notwithstanding Section 4(a), to the extent
the RSUs are Vested RSUs on the dates set forth below and to the extent the
Vested RSUs have not previously been Vested, forfeited or settled, the Company
will settle such Vested RSUs as follows:

 

(i)  Death.  If there are such Vested RSUs on the Participant's death, within
thirty days of the Participant's death, one share of Stock will be issued for
each such Vested RSU.

 

(ii) Separation from Service.  If there are such Vested RSUs upon the
Participant's Separation from Service, within thirty days of the Participant's
Separation from Service, one share of Stock will be issued for each such Vested
RSU.

 

(iii)Change of Control.  If there are such Vested RSUs upon a Change of Control,
one share of Stock will be issued for each such Vested RSU; provided,  however,
that if such Change of Control would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution, the
Participant is entitled to receive the corresponding payment on the date that
would have otherwise applied pursuant to Section 4 as though such Change of
Control had not occurred.





5

--------------------------------------------------------------------------------

 



(c)       Payment of Taxes Upon Settlement.   As a condition of the issuance of
shares of Stock upon settlement of RSUs hereunder, the Participant agrees to
remit to the Company at the time of settlement any taxes required to be withheld
by the Company under Federal, State or local law as a result of the settlement
of the RSUs. As a condition of the issuance of shares of Stock upon settlement
of RSUs hereunder, the Participant agrees that the Company will deduct from the
total shares to be issued as a result of the Vesting of the RSUs a sufficient
number of shares to satisfy the minimum statutory withholding amount
permissible.  In addition, the Participant may deliver previously acquired
shares of Stock held by the Participant for at least six months in order to
satisfy additional tax withholding above the minimum statutory tax withholding
amount permissible; provided,  however, the Participant shall not be entitled to
deliver such additional shares if it would cause adverse accounting consequences
for the Company or a Subsidiary.

 

(d)       Specified Employee.  Notwithstanding anything (including any provision
of the Agreement or the Plan) to the contrary, if a Participant is a Specified
Employee and if the RSUs are subject to Section 409A of the Code, payment to the
Participant on account of a Separation from Service shall, to the extent
required to comply with Treasury Regulation Section 1.409A-3(i)(2), be made to
the Participant on the earlier of (i) the Participant’s death or (ii) the first
business day (or within 30 days after such first business day) that is more than
six months after the date of Separation from Service.  Notwithstanding anything
contained herein to the contrary, the Participant shall not be considered to
have terminated employment with the Company or any Subsidiary for purposes of
any payments under this Agreement which are subject to Section 409A of the Code
until the Participant has incurred a Separation from Service.  In the Company’s
sole and absolute discretion, interest may be paid due to such
delay.  Further, any interest will be calculated in the manner determined by the
Company in its sole and absolute discretion in a manner that qualifies any
interest as reasonable earnings under Section 409A of the Code.  Dividend
equivalents will not be paid with respect to any dividends that would have been
paid during the delay if the Stock had been issued.  To the extent required for
purposes of Section 409A of the Code, each installment that vests under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A of the Code.

 

5.        Non-Transferability of RSUs. The RSUs may not be assigned,
transferred, pledged or hypothecated in any manner (otherwise than by will or
the laws of descent or distribution) nor may the Participant enter into any
transaction for the purpose of, or which has the effect of, reducing the market
risk of holding the RSUs by using puts, calls or similar financial techniques.
The RSUs subject to this Agreement may be settled during the lifetime of the
Participant only with the Participant or the Participant’s guardian or legal
representative. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of the RSUs or any related rights to the RSUs that is contrary
to the provisions of this Agreement or the Plan, or upon the levy of any
attachment or similar process upon the RSUs or such rights, the RSUs and such
rights shall immediately become null and void. The terms of this Agreement,
shall be binding upon the Successors of the Participant.

 

6.         Stock Subject to the RSUs; Compliance with Law.  The Company will not
be required to issue or deliver any shares of Stock or any certificate or
certificates for shares of Stock  with respect to the Participant’s RSUs until
such shares have been listed (or authorized for listing





6

--------------------------------------------------------------------------------

 



upon official notice of issuance) upon each stock exchange on which outstanding
shares of the same class are then listed and until the Company has taken such
steps as may, in the opinion of counsel for the Company, be required by law and
applicable regulations, including the rules and regulations of the Securities
and Exchange Commission, and state securities laws and regulations, in
connection with the issuance of such shares, and the listing of such shares on
each such exchange.

 

7.        Rights as Stockholder.  The Participant or his/her Successors shall
have no rights as stockholder with respect to any RSUs or underlying shares
covered by this Agreement until the Participant or his/her Successors shall have
become the beneficial owner of such shares, and, except as provided in  Section
9 of this Agreement, no adjustment shall be made for dividends or distributions
or other rights in respect of such shares for which the record date is prior to
the date on which the Participant or his/her Successors shall have become the
beneficial owner thereof.

 

8.        No Dividend Equivalents.  No dividend equivalents will be paid or
accumulated on the RSUs.

 

9.        Adjustments Upon Changes in Capitalization; Change of Control.  In the
event of any change in corporate capitalization, corporate transaction, sale or
other disposition of assets or similar corporate transaction or event involving
the Company as described in Section 5.5 of the Plan, the Committee shall make
equitable adjustment as it determines necessary and appropriate in the number
and type of shares subject to this Agreement; provided,  however, that no
fractional share shall be issued upon subsequent settlement of the RSUs.  No
adjustment shall be made if such adjustment is prohibited by Section 5.5 of the
Plan (relating to Section 409A of the Code).

 

10.      Notices.  Each notice relating to this Agreement shall be deemed to
have been given on the date it is received. Each notice to the Company shall be
addressed to its principal Office in Eagle, Idaho, Attention: Compensation. Each
notice to the Participant or any other person or persons entitled to shares
issuable upon settlement of the RSUs shall be addressed to the Participant’s
address and may be in written or electronic form. Anyone to whom a notice may be
given under this Agreement may designate a new address by giving notice to the
effect.

 

11.      Benefits of Agreement. This Agreement shall inure to the benefit of and
be binding upon each successor of the Company. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
binding upon the Participant's Successors. This Agreement shall be the sole and
exclusive source of any and all rights which the Participant or his/her
Successors may have in respect to the Plan or this Agreement.

 

12.      No Right to Continued Employment.  Nothing in this Agreement shall
interfere with or affect the rights of the Company or the Participant under any
employment agreement or confer upon the Participant any right to continued
employment with the Company or a Subsidiary.

 

13.      Resolution of Disputes.  Any dispute or disagreement which should arise
under or as a result of or in any way related to the interpretation,
construction or application of this Agreement will be determined by the
Committee. Any determination made hereunder shall be final, binding





7

--------------------------------------------------------------------------------

 



and conclusive for all purposes. This Agreement and the legal relations between
the parties hereto shall be governed by and construed in accordance with the
laws of the state of Delaware.

 

14.      Section 409A of the Code.  To the extent applicable, this Agreement is
intended to comply with Section 409A of the Code and any regulations or notices
provided thereunder.  This Agreement and the Plan shall be interpreted in a
manner consistent with this intent. The Company reserves the unilateral right to
amend this Agreement on written notice to the Participant in order to comply
with Section 409A of the Code.  The Company makes no representation that any or
all of the payments described in this Agreement will be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from applying to any such payment.  None of the Company or any
Subsidiary, or any of its or their contractors, agents and employees, nor the
Board or any member of the Board, shall be liable for any consequences of any
failure to follow the requirements of Section 409A of the Code or any guidance
or regulations thereunder.

 

15.      Amendment.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto.

 

16.      Severability.  If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances shall not be
affected, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.

 

17.      Electronic Delivery.  The Company may, in its sole discretion, deliver
any documents related to the RSUs and the Participant’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

8

--------------------------------------------------------------------------------